          Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    CHARLEY JAMES                                                                           CIVIL ACTION

    VERSUS                                                                                 NO. 20-452-DMD

    SHERIFF DANIEL EDWARDS, ET AL.


                                         ORDER AND REASONS

        Plaintiff, Charley James, a state prisoner, filed the instant civil action pursuant to 42 U.S.C.

§ 1983. Although he sued various individuals and asserted numerous claims arising from his

incarceration in the Tangipahoa Parish Jail (“TPJ”), 1 only two of his claims currently remain

pending: (1) a claim that he was denied access to clean water and (2) a claim that he was denied

the right to exercise his religion. 2 The remaining defendants have filed a motion for summary

judgment with respect to those claims, 3 and plaintiff has opposed the motion. 4 The parties have

consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28

U.S.C. § 636(c). 5

                                     Summary Judgment Standards

        Summary judgment must be granted where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. Proc. 56. “An issue

is material if its resolution could affect the outcome of the action.” Daniels v. City of Arlington,

246 F.3d 500, 502 (5th Cir. 2001).


1
  Plaintiff is now incarcerated at the Tensas Detention Center in Waterproof, Louisiana. Rec. Doc. 9.
2
  Plaintiff’s other claims were withdrawn, dismissed on screening, or voluntarily dismissed. See Rec. Docs. 10, 14,
17, 19, 31, and 52.
3
  Rec. Doc. 57.
4
  Rec. Doc. 61.
5
  Rec. Doc. 51.
         Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 2 of 18




       Under Rule 56, the movant bears the initial burden of “showing the absence of a genuine

issue as to any material fact.” Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970). The

respondent must then “produce evidence or designate specific facts showing the existence of a

genuine issue for trial.” Engstrom v. First National Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th

Cir. 1995). Those burdens rest squarely on the parties, and the Court is not obligated to sift through

the evidence and construct theories of the case that support or negate a motion for summary

judgment. See de la O v. Housing Authority of City of El Paso, 417 F.3d 495, 501 (5th Cir. 2005)

(“‘Judges are not like pigs, hunting for truffles buried in briefs.’” (quoting United States v. Dunkel,

927 F.2d 955, 956 (7th Cir. 1991)); Nicholas Acoustics & Specialty Co. v. H & M Construction

Co., 695 F.2d 839, 846 (5th Cir. 1983) (“Judges are not ferrets!”).

       “[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986). Moreover, although the Court must “resolve factual controversies in favor of the

nonmoving party,” it must only do so “where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (quoting Boudreaux v. Swift Transportation Co., 402 F.3d 536, 540 (5th

Cir. 2005)). Evidence that is “merely colorable” or “is not significantly probative” is insufficient

to defeat summary judgment. Anderson, 477 U.S. at 249. Further, the Court must not, “in the

absence of any proof, assume that the nonmoving party could or would prove the necessary facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (emphasis omitted).

       Simply put, “[s]ummary judgment is appropriate where critical evidence is so weak or

tenuous on an essential fact that it could not support a judgment in favor of the nonmovant, or



                                                  2
             Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 3 of 18




where it is so overwhelming that it mandates judgment in favor of the movant.” Armstrong v. City

of Dallas, 997 F.2d 62, 67 (5th Cir. 1993).

                                            Plaintiff’s Claims

           In his amended complaint, plaintiff stated his claim regarding the denial of clean water as

follows:

           [I]nmate’s may not be denied an adequate amount of clean drinking water. The
           water here at Tangipahoa Parish Jail is contaminated. The water and the urinal’s
           are the same connected system. The water has a pissy smell and taste. It (The
           Water) upset’s your stomach and cause dizziness and mild headache’s. Not being
           able to drink contaminated water is a denial of not having clean water. Water only
           come’s once or twice between meal’s. Through out the rest of the day inmate’s
           have no clean water to drink. There’s no water fountain’s, ice cooler’s nor daily
           bottled water. These claims were caused by defendant(s) Sheriff Daniel Edwards,
           Warden Martin Heath, Asst. Warden Genie Cooley, and Chief of Security Pittman.
           Plaintiff is stating that his Eighth Amendment of the Constitution was violated. 6

           Plaintiff stated his claim concerning the denial of the right to exercise his religion as

follows:

                     The whole time I was Tangipahoa Parish Jail there has not been any church
           call out’s G.E.D. school was only called every other week. There was no kind of
           religious call out’s or program’s for any religion. Plaintiff has request form’s and
           other evidence on file with the Court’ of request form’s that was never answered
           by the official’s of Tangipahoa Parish Jail. Plaintiff now have disbelief about who
           he believe’s in and wonder if there is a GOD. Plaintiff daughter passed away on
           Jan. 17 from a heart attack at the age of 23. Once plaintiff started receiving mail
           from the Federal Court and that was the first day plaintiff seen the psychiatrist he
           was shipped on the same day. Receiving no medication, no religion call out’s, and
           my daughter death all at a short time at Tangipahoa Parish Jail make’s plaintiff
           believe that GOD let all of this happen. I haven’t been getting on my knee’s to pray
           and my pressure has been high. Tangipahoa Parish Jail shipped me to a place called
           Bayou Correctional Center and the condition’s were the same as Tangipahoa Parish
           Jail and some of the inmate’s that stabbed me were at Bayou Correctional Center.
           Tangipahoa Parish Jail didn’t allow any religious material to enter their jail as well.
           I still see black shadows I call demon’s and white flashes everywhere I go. I don’t
           know how to talk too normal people or GOD anymore but I try. Plaintiff is seeking

6
    Rec. Doc. 28, p. 1.


                                                     3
          Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 4 of 18




        to be compensated $6,000 for being “physically ill”, “stressed”, and “depressed”
        from the denial of “freedom of religion”. Plaintiff is claiming a violation of his
        First Amendment. 7

        Plaintiff further stated that he was suing “Sheriff Daniel Edwards, Warden Martin Heath,

Asst. Warden Genie Cooley, and Chief of Security Pittman in their official and individual

capacities.” 8

        In their motion, the defendants argue that the foregoing allegations are insufficient to state

claims against them in either their official or individual capacities. In addition, they alternatively

argue that, in any event, plaintiff’s underlying claims have no merit. They are correct on all points.

                                          Official-Capacity Claims

        As to the official-capacity claims, it is clear that “[o]fficial capacity suits generally

represent another way of pleading an action against an entity of which an officer is an agent.”

Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999). Accordingly, plaintiff’s

official-capacity claims are in reality claims against the local governmental body itself. However,

the United States Fifth Circuit Court of Appeals has explained:

                In order to hold a municipality or a local government unit liable under
        Section 1983 for the misconduct of one of its employees, a plaintiff must initially
        allege that an official policy or custom was a cause in fact of the deprivation of
        rights inflicted. To satisfy the cause in fact requirement, a plaintiff must allege
        that the custom or policy served as a moving force behind the constitutional
        violation at issue or that [his] injuries resulted from the execution of an official
        policy or custom. The description of a policy or custom and its relationship to the
        underlying constitutional violation, moreover, cannot be conclusory; it must
        contain specific facts.




7
 Id. at pp. 1-2.
8
 Id. at p. 2. After his amended complaint was filed, plaintiff subsequently voluntarily dismissed all claims against
defendant Cooley. Rec. Docs. 31 and 52.


                                                         4
         Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 5 of 18




Spiller v. City of Texas City, Police Department, 130 F.3d 162, 167 (5th Cir. 1997) (emphasis

added; citations, quotation marks, and brackets omitted). Further, “[a] plaintiff may not infer a

policy merely because harm resulted from some interaction with a governmental entity.” Colle v.

Brazos County, 981 F.2d 237, 245 (5th Cir. 1993); see also Wetzel v. Penzato, Civ. Action No.

09-7211, 2009 WL 5125465, at *3 (E.D. La. Dec. 23, 2009). Rather, he must identify the policy

or custom which allegedly caused the deprivation of his constitutional rights. See, e.g., Murray v.

Town of Mansura, 76 F. App’x 547, 549 (5th Cir. 2003); Treece v. Louisiana, 74 F. App’x 315,

316 (5th Cir. 2003); Wetzel, 2009 WL 5125465, at *3. In the instant case, plaintiff does not

identify such a policy or custom. Therefore, his allegations fall short of what is required to state

proper official-capacity claims.

                                    Individual-Capacity Claims

        As to the individual-capacity claims, it is clear that “[p]laintiffs suing governmental

officials in their individual capacities ... must allege specific conduct giving rise to a constitutional

violation. This standard requires more than conclusional assertions: The plaintiff must allege

specific facts giving rise to the constitutional claims.” Oliver v. Scott, 276 F.3d 736, 741 (5th Cir.

2002) (citation omitted). Further, “[p]ersonal involvement is an essential element of a civil rights

cause of action.” Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).

        Here, the defendants argue that plaintiff’s individual-capacity claims fail because he does

not allege that they were personally involved in the purported violations of his constitutional rights.

In his opposition, plaintiff attempts to remedy that defect as to defendant Edwards by stating:

                Sheriff Daniel Edwards participated in the deficient management of
        subordinates by not answering request(s) form(s) and grievance that was mailed
        directly to him from the plaintiff. Also, a supervisor may be liable if a staff member
        violates your constitutional rights because of that supervisor’s mismanagement of


                                                   5
            Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 6 of 18




           subordinates. Sheriff Daniel Edwards didn’t care what was going on in his jail by
           not answering Plaintiff request(s) form(s) are plaintiff grievance. Sheriff Daniel
           Edwards while receiving Plaintiff request(s) form’s and grievance never changed
           any policy or took time out too come to T.P.J. to see if Plaintiff was telling the truth
           about his claim’s and injuries. …
                   …
                   Sheriff Daniel Edwards failed to inform official’s of and train them on
           policies or custom to stop a constitutional violation. … Plaintiff suffered
           constitutional deprivations during his incarceration at T.P.J. Sheriff Daniel
           Edwards doesn’t enforce his procedure(s) or policie(s) in no form or fashion. …
           The Plaintiff filed his grievance early in his incarceration at T.P.J. and the Sheriff
           denied all claim’s by not answering the Plaintiff grievance or his request(s) form(s).
           … After Sheriff Daniel Edwards learned about the violation [of Plaintiff’s rights]
           failed to remedy the wrong. 9

           However, even if Edwards personally received and reviewed plaintiff’s requests and

grievances but took no action to resolve his concerns, that failure would not alone violate plaintiff’s

constitutional rights. On the contrary, an inmate has no constitutional right to an adequate and

effective grievance procedure or to have his complaints investigated and resolved to his

satisfaction. Bonneville v. Basse, 536 F. App’x 502, 503 (5th Cir. 2013); Propes v. Mays, 169 F.

App’x 183, 184-85 (5th Cir. 2006); Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005).

           Further, the mere fact that Edwards occupies a supervisory position does not in and of itself

serve as a basis for liability, because, “[u]nder section 1983, supervisory officials are not liable for

the actions of subordinates on any theory of vicarious liability.” Thompkins v. Belt, 828 F.2d 298,

303 (5th Cir. 1987). Rather, again, it is a defendant’s personal involvement, not merely the nature

of his position, which is determinative. Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (“In a § 1983

suit ... – where masters do not answer for the torts of their servants – the term ‘supervisory liability’

is a misnomer.            Absent vicarious liability, each Government official, his or her title



9
    Rec. Doc. 61, pp. 102-03.


                                                      6
         Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 7 of 18




notwithstanding, is only liable for his or her own misconduct.”); Sanchez v. Young County, 866

F.3d 274, 281 (5th Cir. 2017) (“Supervisors cannot be held liable for constitutional violations

committed within the jail if they had no personal involvement.”).

       On the other hand, a supervisory official obviously can be held liable for a constitutional

violation resulting from his own personal failure to train or supervise his subordinates, and, based

on the foregoing statements in his opposition, that appears to be the theory under which plaintiff

has sued Edwards. However, with respect to claims proceeding under that theory, the United

States Fifth Circuit Court of Appeals has held:

       In order to survive summary judgment against a § 1983 claim for supervisory
       liability, a plaintiff is required to create a dispute of fact that (1) the supervisor
       either failed to supervise or train the subordinate officer; (2) a causal link exists
       between the failure to train or supervise and the violation of the plaintiff’s rights,
       and (3) the failure to train or supervise amounts to deliberate indifference.
                … Deliberate indifference is a stringent standard of fault, requiring proof
       that a [defendant] disregarded a known or obvious consequence of his action …
       Deliberate indifference can be demonstrated in two ways. First, a plaintiff may
       demonstrate that a [defendant] had notice of a pattern of similar violations.
       Second, a plaintiff may demonstrate liability based on a single incident if the
       constitutional violation was the highly predictable consequence of a particular
       failure to train.

Davidson v. City of Stafford, 848 F.3d 384, 397 (5th Cir. 2017) (emphasis added; citations and

quotation marks).

       Plaintiff has not offered any evidence of the first type. He has pointed to no evidence

whatsoever showing there were prior incidents, much less that Edwards was aware of any such

prior incidents.

       Further, as to the second method for showing such deliberate indifference, the United States

Fifth Circuit Court of Appeals initially acknowledged the existence of the “single incident”

exception in Brown v. Bryan County, 219 F.3d 450 (5th Cir. 2000). However, in doing so, the


                                                  7
           Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 8 of 18




court took care to note that a plaintiff seeking to impose liability under that theory faces a daunting

burden: he must be able to show the defendant’s “unmistakable culpability and clearly connected

causation.” Id. at 461.

         The Fifth Circuit subsequently observed that “[t]he single incident exception … is a narrow

one, and one that we have been reluctant to expand.” Burge v. St. Tammany Parish, 336 F.3d 363,

373 (5th Cir. 2003). Moreover, courts have been quick to distinguish Brown by noting that the

finding of liability in that case stemmed from the particularly egregious facts involving the use of

excessive force by a twenty-one year old, untrained reserve deputy with a history of violent

behavior. 10 Because such egregious facts are not present in most cases, the exception is rarely

found to be applicable. See Littell v. Houston Independent School District, 894 F.3d 616, 627 n.6

(5th Cir. 2018) (“We count only one published ‘single incident’ failure-to-train case in our circuit

in which the plaintiff prevailed.”).


10
   See, e.g., Curran v. Aleshire, 67 F. Supp. 3d 741, 759 (E.D. La. 2014) (“[Brown] contains three underpinnings ….
First, the court found that the sheriff provided no training or supervision (at least not formally) to the offending officer.
Second, the court observed the background of the officer at issue, which included the following: no prior experience
or education in law enforcement; twenty-one years of age; arrests for assault and battery, resisting arrest, public
drunkenness, driving while intoxicated, possession of false identification, driving with a suspended license, nine
moving traffic violations, an outstanding arrest warrant; and, an “excessive number of takedown arrests” in his few
weeks on the job similar to but preceding the central incident in that case. Third, … the court explained why it upheld
a finding that the sheriff had notice of the officer’s background. It came to this conclusion on the basis of the family
relationship between the sheriff and the officer, the small size of the police department, the arrests that the sheriff had
authorized the officer to make, and the sheriff’s recent review of the officer’s background file made available to him
containing the information regarding his arrests.” (citations omitted)), appeal dismissed, 800 F.3d 656 (5th Cir. 2015);
Williams v. City of Cleveland, Civ. Action No. 2:10cv215, 2012 WL 3614418, at *18 (N.D. Miss. Aug. 21, 2012)
(“The Fifth Circuit has considered single violation liability several times, and, with only one exception in some thirty
years since Monell, has consistently rejected application of the single incident exception. The sole exception, Brown
v. Bryan County, involved a failure to train a neophyte on the constitutional limits to the use of force. The facts of
Brown demonstrate that single violation liability applies only in extreme circumstances. In Brown, the offending
officer was the sheriff’s nephew who had been on the job for only a few weeks and had no education or experience
whatsoever in law enforcement. Moreover, shortly before joining the sheriff’s office, he had been arrested for several
crimes, including assault and battery.” (emphasis added; citations omitted)), aff’d, 736 F.3d 684 (5th Cir. 2013);
Burrell v. Adkins, Civ. Action No. 3:01CV2679, 2008 WL 130789, at *2 (W.D. La. Jan. 10, 2008) (“The facts of
Brown are illuminating. There, the direct offender was a reserve officer (not a full-fledged deputy) who had been
hired with no experience and no training and who had already demonstrated a propensity for unnecessarily rough
treatment of arrestees over just a few weeks on the job.”).


                                                             8
          Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 9 of 18




         Here, plaintiff has presented no evidence establishing that the “single incident” exception

would apply. The facts he has alleged, even if true, are not in any way analogous to the egregious

facts in Brown. Further, he has not properly made any nonconclusory allegations concerning the

training protocols for T.P.J. staff or the level of supervision of the T.P.J. staff. Accordingly, even

if he is attempting to proceed against any of the named defendants based on a “failure to train or

supervise” theory liability, he has not met his burden to properly allege (much less direct the Court

to colorable evidence supporting) that theory.

                                    Merits of Plaintiff’s Claims

         Lastly, even aside from the defects already identified herein, summary judgment is also

appropriate for a more basic reason: plaintiff’s claims fail on the merits for the reasons explained

below.

                                           Water Claim

         As to plaintiff’s claim that he was denied access to clean water, that allegation, if true,

would be actionable because “potable water is a basic human need and must be provided to

inmates.” Maddox v. Gusman, Civ. Action No. 14-2435, 2015 WL 1274081, at *4 (E.D. La. Mar.

19, 2015); accord Brooks v. Shinault, Civ. Action No. 6:18cv402, 2019 WL 2240713, at *3 (E.D.

Tex. Apr. 16, 2019) (“An inmate is, of course, entitled to drinking water.”), adopted, 2019 WL

2210696 (E.D. Tex. May 20, 2019); Planker v. Christie, Civ. Action No. 13-4464, 2015 WL

268847, at *26 (D.N.J. Jan. 21, 2015).

         However, the defendants argue that plaintiff’s allegations concerning his access to water

are simply untrue. In support of that argument, they have provided an affidavit of Tangipahoa

Parish Jail Assistant Warden Alisa Quinn, who stated in pertinent part:



                                                  9
            Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 10 of 18




           31.      The sinks in the inmate dorms in TPJ are industrial “combination units,”
                    meaning that the toilets and sinks are one large fixture.

           32.      Attached hereto as Exhibit “A-4” is a photograph of the combination unit at
                    issue.

           33.      Although the combination units are installed as one large fixture, the toilet
                    waste is not mingled with the running tap water.

           34.      The combination units are serviced by the Parish Maintenance Director as
                    needed.

           35.      The tap water produced by the combination units is the same tap water
                    found in the entire facility, including in the staff areas.

           36.      The combinations [sic] units have been in place for years and are still in
                    place today.

           37.      I have no recollection of any inmate ever complaining about the tap water
                    or claiming that the water made them ill in any way.

           38.      TPJ inmates have access to drinking water, juices, and milks at every meal.

           39.      Additional drinking water is brought around to the inmates between meals.

           40.      There are also beverages available for purchase through the facility
                    commissary. 11

           In his opposition, plaintiff disputes several of Assistant Warden Quinn’s statements in her

affidavit. Specifically, he stated:

           1.       “Plaintiff states that the water does have a pissy smell and taste. Plaintiff
                    was also treated by a doctor and issued medicine by a nurse(s) for his
                    sickness from having to drink T.P.J. tap water daily.” 12

           2.       “Inmate’s at T.P.J. no access and are not issued milk’s at every meal unless
                    they work in the kitchen. During plaintiff incarceration at T.P.J. water was
                    only passed out (2) two or (3) three time’s, juices are not passed-out
                    between. The juice that inmate’s receive between meal’s look’s like


11
     Rec. Doc. 57-4, pp. 3-4.
12
     Rec. Doc. 61, p. 53.


                                                     10
         Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 11 of 18




                  lemonade but taste weird and as soon as you drink it, (5) five or (6) seconds
                  later you have to urine.” 13

         3.       “Inmate’s at T.P.J. doesn’t get potable drinking water between meal’s
                  everyday.” 14

         Clearly, there is no dispute that water was available to plaintiff throughout the day from

the faucet in his cell, but he argues that is not dispositive in his case. Although such ready

availability would normally suffice to defeat a claim for denial of adequate drinking water, see,

e.g., Patin v. LeBlanc, Civ. Action No. 11-3071, 2012 WL 3109402, at *22 (E.D. La. May 18,

2012), adopted, 2012 WL 3109398 (E.D. La. July 31, 2012), plaintiff contends that it is insufficient

to defeat his particular claim because the water from the cell faucets at T.P.J. was contaminated.

The problem, however, is that his unsubstantiated belief that the water was contaminated is not

alone sufficient to defeat the instant motion. See, e.g., Williams v. LeBlanc, Civ. Action No. 14-

00519, 2015 WL 539535, at *3 (M.D. La. Feb. 9, 2015) (noting that prisoner’s “mere personal

belief that the water at [the prison] is contaminated is not sufficient to support a claim before this

Court”). Rather, the defendants are entitled to summary judgment unless plaintiff can point to

actual evidence from which a reasonable jury could conclude that the drinking water was in fact

contaminated to such a degree that it was demonstrably unsafe. See Wright v. New York State

Department of Correctional Services, 372 F. App’x 175, 176 (2d Cir. 2010); Amos v. Cain, No.

4:20-CV-7, 2021 WL 1080518, at *18 (N.D. Miss. Mar. 19, 2021). 15 Because plaintiff has not




13
   Id. at p. 56.
14
   Id.
15
   Although plaintiff seems to suggest that testing of the water would provide evidence of contamination, see Rec.
Doc. 61, p. 53, he does not indicate that such testing has occurred and, without more, he is not entitled to have this
Court appoint an expert to test the water for contamination. See Williams, 2015 WL 539535, at *3.


                                                         11
         Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 12 of 18




pointed to any evidence that the water was actually unsafe (as opposed to being merely

unpalatable), this claim fails.

                                                Religion Claim

        Plaintiff additionally claims that he was denied the right to exercise his religion. Regarding

such claims, the United States Supreme Court has held: “[C]onvicted prisoners do not forfeit all

constitutional protections by reason of their conviction and confinement in prison. Inmates clearly

retain protections afforded by the First Amendment, including its directive that no law shall

prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49 (1987)

(citations and quotation marks omitted). 16 However, that right is not without limitation. On the

contrary, the Supreme Court explained:

        Lawful incarceration brings about the necessary withdrawal or limitation of many
        privileges and rights, a retraction justified by the considerations underlying our
        penal system. The limitations on the exercise of constitutional rights arise both
        from the fact of incarceration and from valid penological objectives – including
        deterrence of crime, rehabilitation of prisoners, and institutional security.

Id. at 348 (citation, quotation marks, and textual alteration omitted).

        In cases in which a prisoner alleges that his right to exercise his religion has been violated,

the issue in dispute normally is whether a particular restriction was reasonably related to legitimate

penological interests. See id. at 349. In the instant case, however, the parties’ disagreement is

even more fundamental – the dispute centers not on whether the restrictions alleged by plaintiff

were reasonable, but rather whether they existed at all. As noted, plaintiff alleges that there was




16
  In their motion, the defendants, perhaps as a precaution, analyze plaintiff’s claims under both the First Amendment
and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”). However, in his opposition to the motion,
plaintiff makes clear that he is not asserting a RLUIPA claim and is instead asserting only a First Amendment claim.
Rec. Doc. 61, p. 100.


                                                        12
        Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 13 of 18




no opportunity for him to participate in religious services or to obtain and possess religious

materials; however, the defendants contend that is again simply untrue.

       In support of their position, the defendants again rely on the affidavit of Assistant Warden

Alisa Quinn, who stated in pertinent part:

       3.      I am a keeper of records of the TPJ and have access to the facility’s records
               in the form in which they are originally made and maintained.

       4.      I have reviewed Charley James’s inmate records held by the TPJ.

       5.      Charley James was a Department of Public Safety & Corrections
               (“DPS&C”) inmate housed in the TPJ from January 6, 2020, to February
               20, 2020.

       6.      According to the Charley James’s DPS&C paperwork, he self-identifies as
               Baptist.

       7.      During the time of Charley James’s incarceration in the TPJ, prior to the
               Covid-19 Pandemic, the TPJ reserved time and space for religious callouts
               every Thursday in the TPJ Classroom.

       8.      Attached hereto as Exhibit “A-1” is the callout schedule that was in effect
               during Charley James’s incarceration.

       9.      That callout schedule was posted on the TPJ bulletin board in plain sight of
               all inmates.

       10.     Any inmate who wishes to sign up for religious callouts is allowed to do so,
               subject to any current disciplinary restrictions the inmate may have.

       11.     Religious services are conducted by local volunteer religious leaders.

       12.     If more inmates sign up for services than space in the classroom allows,
               then participation is rotated by dorm to give all inmates an opportunity to
               participate.

       13.     Inmates are also allowed to meet individually with religious leaders if they
               add them to their visitors’ list and the religious leader agrees to meet with
               them.




                                                13
Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 14 of 18




14.   Generally, the different volunteers came on their assigned Thursday every
      month prior to the Covid-19 Pandemic.

15.   If the volunteers did not come, there was no one to lead the religious
      callouts.

16.   Attached hereto as Exhibit “A-2” is the TPJ Visitors Register from the
      months of January and February, 2020.

17.   The Visitors Register is a record of all visitors who enter the TPJ.

18.   The volunteer religious leaders who lead the religious callouts sign in on
      the register.

19.   The register shows that on January 3, 2020, a volunteer, Evangelist Joyce
      Cox, came to lead the women’s bible study callout.

20.   The register shows that on January 29, 2020, a volunteer, Reverend Roy
      Burton, came to lead the Men’s Ministry callout. Reverend Burton is a
      Baptist.

21.   The register shows that on January 30, 2020, a volunteer, Deacon Nat
      Garafola, came to lead the Catholic Ministry callout.

22.   The register shows that on February 12, 2020, a volunteer who did not sign
      their name came to lead the Catholic Ministry callout.

23.   The register shows that on February 26, 2020, a volunteer, Reverend Roy
      Burton, came to lead the Men’s Ministry callout.

24.   It is TPJ policy that inmates are allowed to order religious books such as
      Bibles.

25.   The only restriction is that the book must be a paperback.

26.   The TPJ does not allow inmates to have hardback books because inmates
      are known to fashion the covers of hardback books into storage areas for
      illicit contraband.

27.   There is no record in Charley James’s inmate file that he ever attempted to
      order a Bible or other religious book.

28.   There is no record in Charley James’s inmate file that he was ever denied a
      Bible or other religious book that he attempted to order.


                                       14
          Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 15 of 18




          29.       TPJ inmates are free to congregate, pray, and discuss their religion with any
                    other inmates with whom they are housed as long as it does not cause
                    violence or other security concerns.

          30.       TPJ inmates are free to engage in prayer or meditation in their cells. 17

          In his opposition, plaintiff confirms that he was incarcerated at TPJ from January 6, 2020

– February 20, 2020 and that he is a Baptist.18 However, he disputes much of the remainder of

Assistant Warden Quinn’s affidavit. Specifically, he contends:

          1.        The jail classroom was not reserved for religious callouts every Thursday. 19

          2.        The callout schedule was not posted on the jail bulletin board in plain sight
                    of all inmates, and, in fact, there was no bulletin board in the first or second
                    dorm while he was incarcerated at the jail. 20

          3.        The inmates did not have an opportunity to sign up for religious callouts, no
                    religious call-outs were available during his incarceration, and jail officials
                    stated that “they couldn’t have religious callouts because inmate’s were
                    too violent and possessed weapon’s and drug’s.” 21

          4.        He never met or saw any volunteer religious leaders. 22

          5.        No one told him he could be visited by a religious leader. 23

          6.        He was not allowed to order religious books and could not order anything
                    from his inmate account because there were no withdrawal forms. 24

          7.        “If inmate’s congregate, pray, and discuss their religion, the other inmate’s
                    and guard’s will think your weak and start fight’s to test you.” 25




17
   Rec Doc. 56-4, pp. 1-3.
18
   Rec. Doc. 61, p. 2.
19
   Id. at pp. 2-3.
20
   Id. at pp. 3 and 70.
21
   Id. at pp. 3 and 71
22
   Id. at p. 4.
23
   Id. at p. 7.
24
   Id. at pp. 47, 52, and 72.
25
   Id. at pp. 52; see also id. at p. 73.


                                                      15
          Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 16 of 18




         In addition, plaintiff has submitted declarations from five of his fellow inmates at Tensas

Detention Center (“TDC”):           Gary Vicknair; 26 Chezarae Johnson; 27 Kerry Ledet; 28 Anthony

Dudley; 29 and Hayven Auguillard. 30 To the extent that those affidavits are intended to support

plaintiff’s contention that religious practice was duly restricted during his time at TPJ, those

declarations are of little or no value because the five inmates have no firsthand knowledge on that

issue – they were not at TPJ while plaintiff was there. Although Vicknair and Auguillard were

both incarcerated at the TPJ on other occasions, they were not there during plaintiff’s period of

incarceration.         As for Johnson, Ledet, and Dudley, there is no indication they were ever

incarcerated at the TPJ.

         Further, if those affidavits, as well as separate declaration from plaintiff himself recounting

his participation in religious activities at TDC, 31 were intended to support plaintiff’s contention

that his religious beliefs are sincere, they are unnecessary. It is true that “[t]o fall within the

purview of the Free Exercise Clause, a claimant must possess a sincere religious belief.” DeMarco

v. Davis, 914 F.3d 383, 388 (5th Cir.), cert. denied, 140 S. Ct. 250 (2019). However, in the instant

case, the defendants do not challenge the sincerity of plaintiff’s religious beliefs, and this Court

has no reason whatsoever to doubt his sincerity.

         Rather, the question before the Court is not whether plaintiff’s religious beliefs are sincere,

but it is instead whether the alleged restrictions his religious practices in fact existed. As noted,

defendants submitted evidence showing that religious leaders were permitted to visit with and


26
   Id. at pp. 85-86.
27
   Id. at p. 87.
28
   Id. at p. 88.
29
   Id. at p. 89.
30
   Id. at p. 92.
31
   Id. at pp. 90-91.


                                                   16
        Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 17 of 18




conduct services for TPJ inmates during the time plaintiff was incarcerated there. They also

produced evidenced that inmates were generally able to obtain and possess religious materials.

Although plaintiff faults the defendants for not submitting even more definitive evidence, such as

declarations from the spiritual advisors corroborating that they in fact visited the jail as reflected

on the defendants’ visitation logs, that simply is not their burden.

       Rather, to reiterate, the Court must always be mindful of shifting of burdens occasioned on

summary judgment. As the United States Fifth Circuit Court of Appeals recently concisely

explained:

       Under the ordinary summary-judgment standard, the party who moves for summary
       judgment bears the initial burden to show that there is no genuine dispute as to any
       material fact and the movant is entitled to judgment as a matter of law. The movant
       satisfies this burden by showing that a reasonable jury could not find for the
       nonmovant, based on the burdens that would apply at trial. For a defendant, this
       means showing that the record cannot support a win for the plaintiff – either
       because the plaintiff has a failure of proof on an essential element of its claim or
       because the defendant has insurmountable proof on its affirmative defense to that
       claim. The defendant can show this by introducing undisputed evidence or by
       pointing out an absence of evidence to support the plaintiff’s case. If the defendant
       succeeds on that showing, the burden shifts to the plaintiff to demonstrate that there
       is a genuine issue of material fact and that the evidence favoring the plaintiff
       permits a jury verdict in the plaintiff’s favor.

Joseph ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 329 (5th Cir. 2020) (footnotes, quotation

marks, brackets, and ellipsis omitted).

       Here, the defendants pointed out an absence of proof of plaintiff’s claim, shifting the

burden to him to produce such evidence. Plaintiff was then required to demonstrate “by competent

summary judgment proof that there is an issue of material fact warranting trial. Only when there

is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party is a

full trial on the merits warranted.” Lindsey v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir.



                                                 17
        Case 2:20-cv-00452-DMD Document 62 Filed 05/10/21 Page 18 of 18




1994) (citations and quotation marks omitted). Plaintiff cannot make that showing by relying on

conclusory allegations, speculation, and unsubstantiated assertions. See, e.g., Ortega Garcia v.

United States, 986 F.3d 513, 533 (5th Cir. 2021).

       Plaintiff simply has not met his burden to point to actual evidence showing that a genuine

issue of material fact exists in this case. At best, plaintiff has established only that he was unaware

that possibilities existed at TPJ for exercising his religion. That, however, is not the same thing as

producing evidence that would permit a jury to find that those possibilities did not in fact exist.

Because plaintiff has not met his burden, the defendants are entitled to summary judgment.

       Accordingly,

       IT IS ORDERED that the defendants’ motion for summary judgment, Rec. Doc. 57, is

GRANTED and that plaintiff’s remaining claims are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this_______
                                     10th day of May, 2021.



                                               __________________________________________
                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  18
